NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


LISA and ANTHONY (“A.J.”) DEMAREE, wife and husband, on behalf of
  themselves, LISA and ANTHONY (“A.J.”) DEMAREE, as the natural
 guardians and guardians ad litem for their three minor children, J., M.,
   and S.; JEANNE K. STUMP and LARRY STUMP, wife and husband,
                  Plaintiffs/Appellants/Cross-Appellees,1

                                          v.

STATE OF ARIZONA, a body politic, ARIZONA ATTORNEY GENERAL,
              Defendants/Appellees/Cross-Appellants.

                              No. 1 CA-CV 13-0064
                                FILED 3-5-2015


          Appeal from the Superior Court in Maricopa County
         Nos. CV2009-028094 and CV2009-029574 (Consolidated)
                  The Honorable Dean M. Fink, Judge

                                    AFFIRMED


                                    COUNSEL

Treon & Aguirre, PLLC, Phoenix
By Richard T. Treon
Co-Counsel for Plaintiffs/Appellants/Cross-Appellees



1 We amend the caption by using the Children’s first initials to ensure the
confidentiality of the Children. We also delete the City of Peoria for reasons
stated within this decision. All future pleadings shall use the amended
caption.
Treon & Shook, P.L.L.C., Phoenix
By Stephen E. Silverman
Co-Counsel for Plaintiffs/Appellants/Cross-Appellees

Arizona Attorney General’s Office, Phoenix
By Michael G. Gaughan
Counsel for Defendants/Appellees/Cross-Appellants



                       MEMORANDUM DECISION

Presiding Judge Donn Kessler delivered the decision of the Court, in which
Judge Patricia K. Norris and Judge Maurice Portley joined.


K E S S L E R, Presiding Judge:

¶1            Lisa and Anthony Demaree (“Parents”) and Jeanne K. and
Larry Stump (“Grandparents”) (collectively “Appellants”) appeal from the
dismissal of their eleven-count amended complaint against the State of
Arizona, the Arizona Attorney General (collectively the “State”), and the
City of Peoria (collectively “Defendants”). The Appellants and the City of
Peoria have stipulated to and this Court has dismissed the city from the
appeal. The State argues that we should dismiss the appeal for lack of
jurisdiction. For the reasons that follow, we conclude we have jurisdiction
of the appeal and affirm the judgment dismissing the amended complaint.

               FACTUAL AND PROCEDURAL HISTORY2

¶2          Anthony Demaree took a memory stick containing digital
photographs to Wal-Mart and ordered prints on August 29, 2008. Some of
the photographs contained nude images of minors. After viewing the
photographs, a Wal-Mart employee contacted the Peoria Police
Department.

¶3            Peoria Police Detective John Krause responded, viewed the
photos, and initiated a child welfare and criminal investigation. During his

2 When reviewing a judgment dismissing a complaint for failure to state a
claim, we assume the truth of all well-pleaded facts and indulge in all
reasonable inferences from them, but mere conclusory statements are
insufficient under that test. Coleman v. City of Mesa, 230 Ariz. 352, 356, ¶ 9,
284 P.3d 863, 867 (2012).


                                       2
                           DEMAREE v. STATE
                           Decision of the Court

interview with Parents on August 30, 2008, Krause learned that the photos
depicted Parents’ children (“the Children”), who were five, four, and one-
and-a-half years old.

¶4           The Peoria police took the Children to a child-advocacy center
that day for medical examinations and forensic interviews, then returned
them to Parents for several hours. While the Children were being
examined, the Peoria police executed a search warrant on Parents’ home,
where they found more pictures of the Children, either nude or partially
clothed. Child Protective Services (“CPS”), previously contacted by
Krause, then removed the Children and placed them with foster families.
Two–and-a-half days later, after Parents’ attorney contacted the Arizona
Governor’s Office, CPS placed the Children with Grandparents.

¶5           According to the amended complaint, on September 3, 2008,
CPS held a team decision meeting (“TDM”), with Krause and an Assistant
Attorney General, Jennifer Hunter. It is unclear whether Parents were
present. During the meeting, Hunter allegedly stated that Parents had
“sexually abused” the Children.

¶6            The State filed a dependency action in Maricopa County
Superior Court the following day. On September 26, 2008, the State filed
allegations concerning Parents’ sexual abuse in a “Central Registry.”

¶7           On October 3, 2008, the superior court found that that Parents’
testimony was “credible” and the Wal-Mart photos depicted the Children
at bath time. The superior court ruled that, based upon the totality of
circumstances, the Children were not at risk for abuse or neglect and
accordingly ordered their return to Parents, but the court did not dismiss
the action.

¶8             Prior to an October 24, 2008 hearing, Hunter (1) submitted ex
parte additional photos identified by Krause, and (2) moved to transfer
physical custody of the Children to the State. The superior court then set
the matter for trial. On May 21, 2009, the court ruled that the State had not
met its evidentiary burden, dismissed the dependency action, and required
the State to remove from the Central Registry the finding that the Demarees
had sexually abused the Children.

¶9           Parents—in their individual capacities and as guardians of
the Children—and Grandparents served a Notice of Claim on Defendants
on August 28, 2009, and an amended notice thereafter. Five days after filing




                                     3
                            DEMAREE v. STATE
                            Decision of the Court

the initial notice of claim, the Appellants filed a complaint in superior
court, which they later amended.3

¶10             In the amended complaint, Appellants, acting for themselves
and in some counts the Parents acting as guardians of the Children, asserted
eleven claims against the Defendants. In most of the counts, the Appellants
did not allege what facts supported the claim, but only incorporated by
reference the general factual allegations in the complaint. The State and the
City filed Rule 12(b)(6) motions to dismiss, asserting inter alia that the notice
of claim statute, statute of limitations, and the prosecutorial immunity
doctrine barred the claims. The Appellants responded that waiver,
equitable tolling, and equitable estoppel precluded these defenses. The
superior court denied the motions based on the notice of claim statute and
statute of limitations as they applied to three of the counts brought by and
on behalf of the Children. The court granted the motions on most of the
counts brought by the Parents and Grandparents as time-barred. Since the
first notice of claim was filed August 28, 2009 and Arizona Revised Statutes
(“A.R.S.”) section 12-821.01 (Supp. 2014) requires a notice of claim to be
filed not later than 180 days after a cause accrues, the court reasoned that
any claims based on facts occurring before March 1, 2009, were time-barred.
The court found that all alleged acts occurred before March 1, 2009 except
for acts continuing prosecution of the dependency action and possibly
statements made by Krause to Lisa Demaree’s employer. The court
rejected both the waiver and equitable tolling arguments. As to continuing
to prosecute the dependency, the court found that claims based on such
conduct were barred by absolute prosecutorial immunity. It also denied
the motions as to the City on three counts to the extent they were based on
Krause’s alleged comments to Lisa Demaree’s employer because the court
could not determine when the statements were made.

¶11          Thus, following the court’s ruling on the motion to dismiss,
the only counts which remained were Counts 2, 3, and 4 brought by the
Children and Counts 5, 7 and 8 against the City based on Krause’s alleged
comments to Lisa Demaree’s employer.




3According to Appellants, the original complaint was a damage action filed
on September 2, 2009. Appellants then filed a statutory special action
seeking the production of public documents. The “amended complaint”
was an action for civil damages and was filed in the superior court after the
court consolidated it and the statutory special action. The superior court
later dismissed the statutory special action upon the Appellants’ motion.


                                       4
                            DEMAREE v. STATE
                            Decision of the Court

¶12          Parents and Grandparents moved to dismiss Counts 5, 7, and
8 against Krause without prejudice, and Counts 2, 3, and 4 as brought by
the Children without prejudice. The superior court entered a signed
judgment, without Rule 54(b) language, taking the requested action and
entering judgment in favor of Defendants on the remaining counts.

¶13          Parents and Grandparents appealed. Reasoning that a
dismissal without prejudice is not generally appealable and the judgment
contained no Rule 54(b) language, we dismissed the appeal. Parents and
Grandparents moved for a judgment containing Rule 54(b) language and a
dismissal with prejudice of Counts 5, 7, and 8.

¶14           The superior court entered an amended judgment again
dismissing without prejudice Counts 2 through 4 as to the Children,
dismissing Counts 5, 7, and 8 with prejudice, and containing Rule 54(b)
language.     Parents and Grandparents filed a notice of appeal, and
Defendants cross-appealed and moved to dismiss on jurisdictional
grounds. We denied the motion to dismiss the appeal without prejudice to
the Defendants, who again raised their jurisdictional arguments in their
appellate brief.

                               DISCUSSION

I. Jurisdiction

¶15            The State argues that the superior court lacked jurisdiction to
enter the amended judgment because the original judgment had dismissed
all claims and, thus, Rule 54(b) did not apply because that rule only allows
certification for appeal of interlocutory orders dismissing claims.
According to the State, if the superior court lacked jurisdiction, then this
Court has no jurisdiction over this appeal except to dismiss it. See McHazlett
v. Otis Eng’g Corp., 133 Ariz. 530, 533, 652 P.2d 1377, 1380 (1982) (“If a lower
court has no jurisdiction to issue an order an appeal from that order gives
the appellate court no jurisdiction except to dismiss the appeal.”). We
review de novo a challenge to the superior court’s jurisdiction. State v.
Donahoe ex rel. County of Maricopa, 220 Ariz. 126, 127 n.1, ¶ 1, 203 P.3d 1186,
1187 n.1 (App. 2009).

¶16            We disagree with the State. When the superior court includes
no Rule 54(b) determination of finality, “any order or other form of
decision, however designated, which adjudicates fewer than all the claims
or the rights and liabilities of fewer than all the parties shall not terminate
the action as to any of the claims or parties, and the order or other form of
decision is subject to revision at any time before the entry of judgment


                                       5
                            DEMAREE v. STATE
                            Decision of the Court

adjudicating all the claims and the rights and liabilities of all the parties.”
Ariz. R. Civ. P. 54(b).

¶17             The original judgment addressed all claims, but dismissed six
of them without prejudice. Dismissals without prejudice do not resolve
claims on the merits. See Union Interchange, Inc. v. Van Aalsburg, 102 Ariz.
461, 464, 432 P.2d 589, 592 (1967) (“A dismissal without prejudice does not
go to the merits of the plaintiff’s cause and does not bar plaintiff from later
filing on the same cause of action.”); see also State v. Boehringer, 16 Ariz. 48,
51, 141 P. 126, 127 (1914) (“An order of dismissal without prejudice is not a
final determination of the controversy on its merits, and is no bar to the
prosecution of another suit timely commenced, founded upon the same
cause of action.”). Moreover, since the original judgment did not contain
Rule 54(b) certification, it was “subject to [the court’s] own modification at
any time before the final adjudication of all the claims.” Stevens v.
Mehagian’s Home Furnishings, Inc., 90 Ariz. 42, 45, 365 P.2d 208, 210 (1961).
Thus, the original judgment consequently was not final. See Canyon
Ambulatory Surgery Ctr. v. SCF Ariz., 225 Ariz. 414, 418-19, ¶ 14, 239 P.3d
733, 737-38 (App. 2010) (“A dismissal without prejudice is not a final
judgment and is therefore generally not appealable.”). Accordingly, the
superior court had jurisdiction to enter the amended judgment so as to
dismiss the claims against the City of Peoria with prejudice, the three
remaining claims as brought by the Children without prejudice and certify
the judgment under Rule 54(b). See Stevens, 90 Ariz. at 45, 365 P.2d at 210.
This Court thus has jurisdiction over the timely appeal from that judgment.
See id.; A.R.S. § 12-2101(A)(1) (Supp. 2014).4

II. The Superior Court Did Not Err in Dismissing the Amended
Complaint.

       A. Untimely Notice Of Claim

¶18          Only Parents’ and Grandparents’ claims are at issue in this
appeal. With the exception of any claim based on the continued
prosecution of the dependency action beyond March 1, 2009, the superior
court found the amended complaint claims against the State time-barred
under the notice of claim statute.




4 Our holding obviates the need to address other arguments in support of
jurisdiction.



                                       6
                            DEMAREE v. STATE
                            Decision of the Court

¶19            We review de novo the dismissal of claims under Rule 12(b)(6).
Coleman v. City of Mesa, 230 Ariz. 352, 355, ¶ 7, 284 P.3d 863, 866 (2012); see
also Harris v. Cochise Health Sys., 215 Ariz. 344, 351-52, ¶¶ 24-27, 160 P.3d
223, 230-31 (App. 2007) (affirming dismissal for failure to comply with the
notice of claim statute’s requirements).5 A court may properly dismiss a
complaint under Rule 12(b)(6) when the plaintiff “would not be entitled to
relief under any interpretation of the facts susceptible of proof.” Coleman,
230 Ariz. at 356, ¶ 8, 284 P.3d at 867 (citation omitted). Although we accept
the complaint’s well-pleaded material allegations as true, conclusions of
law or unwarranted deductions of fact are insufficient. Id. at ¶ 9; Aldabbagh
v. Ariz. Dep’t of Liquor Licenses & Control, 162 Ariz. 415, 417, 783 P.2d 1207,
1209 (App. 1989).

¶20           The notice of claim statute requires a plaintiff with “claims
against a public entity or a public employee” to file a notice within 180 days
of accrual. A.R.S. § 12-821.01(A).6 A claim accrues once “the damaged
party realizes he or she has been damaged and knows or reasonably should
know” what caused or contributed to the damage. A.R.S. § 12-821.01(B).
Parents and Grandparents served their notice of claim on August 28, 2009.
Consequently, any cause of action accruing prior to March 1, 2009 is barred.
See A.R.S. § 12-821.01(A).

¶21           It is undisputed that all of the acts upon which the amended
complaint was based, except for Krause’s communications with Lisa
Demaree’s employer and the State’s continued prosecution of the
dependency action after March 1, 2009, occurred before March 1, 2009. As
outlined in the amended complaint, the Children’s placement in foster care,
the execution of the search warrant, and the TDM occurred by September
4, 2008. Further, Krause testified at the dependency hearing, the State noted

5 If “matters outside the pleading are presented to and not excluded by the
court, the motion shall be treated as one for summary judgment.” Strategic
Dev. & Constr., Inc. v. 7th & Roosevelt Partners, LLC, 224 Ariz. 60, 63, ¶ 7, 226
P.3d 1046, 1049 (App. 2010) (citation omitted). However, attachment of
matters of public record to a Rule 12(b)(6) motion does not convert the
motion to one for summary judgment. Id. at 64, ¶ 13, 226 P.3d at 1050. The
State’s motion to dismiss attached preliminary protective hearing
transcripts, the dependency complaint, and Hunter’s motion for change of
custody, which were central to the allegations in the amended complaint.
Such documents were of public record and thus did not convert the motion
from a motion to dismiss to a motion for summary judgment.
6 Absent a material revision, we cite the most current version of the statutes.




                                       7
                            DEMAREE v. STATE
                            Decision of the Court

this case in the Central Registry, and Hunter used the Demaree case as part
of the judicial nominating commission’s interview on or before December
2008.     Accordingly, A.R.S. § 12-821.01(A) precludes Parents’ and
Grandparents’ claims based on these facts and they are not entitled to relief
under any set of facts susceptible of proof.7 See Coleman, 230 Ariz. at 356, ¶
8, 284 P.3d at 867.

              1.      Estoppel by Inducement

¶22           Notwithstanding their delay, Parents and Grandparents
argue that estoppel by inducement bars the application of A.R.S. § 12-
821.01(A). See Pritchard v. State, 163 Ariz. 427, 432, 788 P.2d 1178, 1183 (1990)
(stating A.R.S. § 12-821.01 is subject to waiver, estoppel, and equitable
tolling). They contend that their fear of losing custody prevented them
from filing prior to February 26, 2009 and tolls the notice of claim statute.

¶23            The elements of estoppel by inducement are: (1) “specific
promises, threats or inducements” that prevented the plaintiff from filing
suit; (2) the “promises, threats, or representations actually induced the
plaintiff to forebear filing suit”; (3) the “conduct reasonably caused the
plaintiff to forebear filing a timely action”; and (4) the plaintiff filed suit
within a reasonable time after the estoppel-inducing conduct ended. Nolde
v. Frankie, 192 Ariz. 276, 280, ¶¶ 16-19, 964 P.2d 477, 481 (1998).

¶24           Parents and Grandparents identify no specific threat that
prevented them from filing a timely claim, and point only to generalized
fears. Indeed, their attorney’s effort to involve the Governor in their case
undercuts their claimed fear. See id. Parents’ and Grandparents’ failure to
satisfy the first requirement is fatal to their estoppel by inducement
argument. See id.; see also Knight v. Rice, 83 Ariz. 379, 381, 321 P.2d 1037,
1038 (1958) (“Estoppel is an affirmative defense; the party relying thereon


7 Appellants also contend that the superior court erred in finding that their
claims were barred by the statute of limitations. As we understand their
argument, if the filing of the notice of claim was tolled or extended under
other arguments, then the statute of limitations would not have barred their
complaint because the complaint was filed within one year of when their
actions accrued after the dependency action had been dismissed and the
time to appeal that ruling had expired. We need not address that argument
because, as we hold infra, Appellants failed to show that the time for filing
of the notice of claim as to all but claims based on malicious prosecution
and Krause’s communications with Lisa Demaree’s employer, was tolled or
extended under principles of estoppel by inducement or equitable tolling.


                                       8
                            DEMAREE v. STATE
                            Decision of the Court

must plead the same and has the burden of showing by clear and
satisfactory proof that all the elements are present, and the acts relied upon
to create it must be absolute and unequivocal.”). The failure to comply with
the 180-day filing requirement consequently bars their claims. See A.R.S. §
12-821.01(A); Haab v. County of Maricopa, 219 Ariz. 9, 13-14, ¶¶ 16-24, 191
P.3d 1025, 1029-30 (App. 2008) (stating a party who has filed an A.R.S. § 12-
821.01(A) notice of claim must amend the notice or file a new one to
preserve claims that were not included within the original notice).

              2.     Equitable Tolling

¶25            Parents and Grandparents also argue that the notice of claim
requirement should be deemed equitably tolled. We disagree. Under this
doctrine, they bear the burden to establish that they were prevented from
filing a timely claim due to inequitable circumstances. McCloud v. State, 217
Ariz. 82, 85, 87, ¶¶ 8, 11, 170 P.3d 691, 694, 696 (App. 2007). To meet this
standard, a plaintiff “must support his allegations with evidence; he cannot
rely solely on personal conclusions or assessments.” Id. at 87, ¶ 13, 170 P.3d
at 696 (citation omitted). We review for abuse of discretion the superior
court’s decision not to apply equitable tolling. Flying Diamond Airpark, LLC
v. Meienberg, 215 Ariz. 44, 50, ¶ 27, 156 P.3d 1149, 1155 (App. 2007) (“We
review a trial court’s decision not to apply estoppel for an abuse of
discretion.”).

¶26            According to Parents and Grandparents, their untimely notice
of claim is justified by the “egregiously wrongful actions of the Defendants
in the manner in which they investigated and prosecuted this matter.” This
Court has held that “as a matter of equity, a defendant whose affirmative
acts of fraud or concealment have misled a person from either recognizing
a legal wrong or seeking timely legal redress may not be entitled to assert
the protection of a statute of limitations.” Porter v. Spader, 225 Ariz. 424,
428, ¶ 11, 239 P.3d 743, 747 (App. 2010).8



8  Equitable tolling can also apply when there are extraordinary
circumstances beyond the client’s control, including when there is a lack of
clarity in the law or an attorney affirmatively lied to a diligent client, which
make timely filing of a complaint impossible. McCloud, 217 Ariz. at 87, ¶
13, 170 P.3d at 696. Appellants do not identify any such circumstances here,
but just argue that they refrained from serving the notice of claim because
they were afraid of the “reign of terror” caused by the Defendants’ actions
related to the dependency case.



                                       9
                            DEMAREE v. STATE
                            Decision of the Court

¶27           No such conduct is at issue here. Parents and Grandparents
cite no cases in which courts have applied the doctrine in these
circumstances. Their equitable tolling claim is a rehash of their estoppel by
inducement argument, based on the same facts they allege as to estoppel by
inducement. On this record, we find no basis to toll the filing period in
A.R.S. § 12-821.01(A). See Porter, 225 Ariz. at 428, ¶¶ 11-12, 239 P.3d at 747
(declining to apply equitable tolling in the absence of extraordinary
circumstances, fraud, or concealment that misled the party from
recognizing a legal wrong or seeking timely redress).9

       B. Prosecutorial Immunity

¶28            The superior court also dismissed any claim which was based
on the continued prosecution of the dependency action after March 1, 2009.
The court held that absolute prosecutorial immunity applied to Hunter’s
extension of the dependency proceedings. The existence of immunity is a
question of law subject to de novo review. See Ochser v. Funk, 228 Ariz. 365,
369, ¶ 11, 266 P.3d 1061, 1065 (2011) (“The de novo standard also applies to
our review of the [party’s] entitlement to qualified immunity as a matter of
law.”).

¶29            Common law prosecutorial immunity rests upon the same
considerations applicable to judicial immunity. Imbler v. Pachtman, 424 U.S.
409, 422-23 (1976). “These include concern that harassment by unfounded
litigation would cause a deflection of the prosecutor’s energies from his
public duties, and the possibility that he would shade his decisions instead
of exercising the independence of judgment required by his public trust.”
Id. at 423. “In determining whether a prosecutor enjoys absolute immunity
from civil liability . . . courts must apply a functional analysis to determine
whether the prosecutor’s acts fall within the bounds of ‘judicial’ as opposed
to ‘investigative or administrative duties.’” Challenge, Inc. v. State ex rel.
Corbin, 138 Ariz. 200, 204, 673 P.2d 944, 948 (App. 1983) (alteration in

9 Appellants also argue that as it relates to their estoppel by inducement
and equitable estoppel arguments, the superior court erred in denying their
motion under Arizona Rule of Civil Procedure 56(f), seeking more time to
conduct discovery about the Defendants’ motivation which would enable
them to show the Defendants acted maliciously. We find no reversible
error. Even assuming without deciding that the Defendants acted
maliciously, Appellants could not prevail on their estoppel arguments
because they could not show extraordinary circumstances beyond their
control, including fraud or concealment, that misled them to recognizing a
legal wrong or from filing the notices of claim on a timely basis.


                                      10
                            DEMAREE v. STATE
                            Decision of the Court

original) (quoting Iseley v. Bucks County, 549 F. Supp. 160, 166 (E.D. Pa.
1982)).

¶30             The Amended Complaint alleges: “At the time the State filed
the Dependency Action, it knew or should have known that Det. Krause’s
descriptions of the photographs were false, and it knew or should have
known that there was no probable cause” and the State “should have
dismissed” the action at different junctures. Even assuming that these
allegations are true, “state prosecutors have absolute immunity from
liability for their actions in initiating prosecutions.” Challenge, 138 Ariz. at
204, 673 P.2d at 948 (citation omitted); see State v. Superior Court (Ford), 186
Ariz. 294, 298, 921 P.2d 697, 701 (App. 1996) (finding that absolute
immunity bars malicious prosecution and abuse of process claims); accord
Gray v. Poole, 243 F.3d 572, 577-78 (D.C. Cir. 2001) (holding that District of
Columbia attorneys are shielded by absolute immunity from liability in
“initiating a prosecution” and ”presenting the State’s case” (citation
omitted)). Absolute immunity applies irrespective of the prosecutor’s
intent and even if the prosecution was baseless. See Ford, 186 Ariz. at 297,
298, 921 P.2d at 700, 701.

¶31            Based upon the amended complaint’s allegations, Parents
and Grandparents would not be entitled to relief under any set of facts
susceptible to proof. Because the above acts are protected by prosecutorial
immunity, the superior court did not err in dismissing any of the counts to
the extent the counts were based on conduct in prosecuting the dependency
action beyond March 1, 2009.10

¶32           Appellants argue that since the malicious prosecution claim
(Count 1) did not accrue until the dependency action was dismissed in May
2009 or June 2009, the notice of claim as to that count was timely and the
court erred in extending absolute prosecutorial immunity to the
investigative acts by Krause and CPS as well as to the extra-judicial conduct
of the Assistant Attorney General. We reject that argument for several

10 Technically, the court did not limit its dismissal on prosecutorial
immunity to just Count 1. Thus, its ruling could apply to any count based
on the prosecution of the dependency action. That could include Count 2
(negligence), Count 4 (emotional distress), Count 6 (negligent
employment), and Count 9 (damages from agreement to cause harm). The
simplest way to handle this is simply to say that immunity applied to any
claim to the extent the claim was premised on Hunter prosecuting the
action beyond March 1, 2009.



                                      11
                           DEMAREE v. STATE
                           Decision of the Court

reasons. First, Appellants’ claim on Count 1 was limited to the initiation
and prosecution of the dependency action, not acts outside of that judicial
proceeding. Second, as to all the counts, the court only applied
prosecutorial immunity to the Attorney General’s continued prosecution of
the dependency action, not to CPS or Peoria or to acts occurring prior to
March 1, 2009.11




                              CONCLUSION

¶33           For the reasons stated above, we affirm the superior court’s
dismissal of the amended complaint and do not address the State’s
alternative arguments to affirm the amended judgment. The State is
entitled to costs on appeal contingent upon compliance with Arizona Rule
of Civil Appellate Procedure 21.




                                    :ama


11We note that Appellants also claimed in the first amended complaint that
another extra-judicial act was Krause’s attempt to have the Demarees
indicted. We have found no reference to that alleged attempt in Appellants’
responses to the motions to dismiss as a basis to deny the motions based on
prosecutorial immunity. As such we will not consider any argument by
Appellants on appeal that the alleged attempt to obtain an indictment
somehow requires reversal of the superior court’s order based on
prosecutorial immunity, especially since the court only applied
prosecutorial immunity to the Attorney General’s continued prosecution of
the dependency action after March 1, 2009. Cullum v. Cullum, 215 Ariz. 352,
355 n.5, ¶ 14, 160 P.3d 231, 234 n.5 (App. 2007) (stating we will not consider
arguments on appeal not raised in the superior court).


                                     12